Exhibit 99.1 Contact: Kearstin Patterson Director, Corporate Communications 615-236-4419 (office) 615-517-6112 (mobile) kpatterson@biomimetics.com BioMimetic Therapeutics Announces Highlights from 2010 Annual Meeting of Stockholders Franklin, Tenn. – June 17, 2010 - BioMimetic Therapeutics, Inc. (NASDAQ: BMTI) today announced the results of its 2010 Annual Meeting of Stockholders that took place on June 17, 2010 at the Company’s headquarters. The Company’s shareholders voted in favor of all proposals identified in the Proxy Statement. Re-elected to the board of directors for three year terms expiring at the 2013 Annual Meeting of Stockholders were Gary E. Friedlaender, M.D. and Douglas G. Watson, who are both class II directors. In other voting, stockholders approved the amendment to increase the aggregate pool of stock options available under the Company’s 2001 long-term stock incentive plan to 6,019,723 shares, which represents an increase of 2,000,000 shares to the previous pool of 4,019,723 shares. Stockholders also ratified the appointment of Ernst & Young LLP as BioMimetic’s independent registered public accounting firm for the fiscal year ending December 31, 2010.
